Examiner observations and recommendations for interview conducted on April 7, 2022:
1) The claim recites "real-time content stream". Although the specification recites video and audio streaming, the claim is broader than that. A content stream may be video, audio or information (data, directions, playlist etc.) which Sullivan teaches. However Sullivan does not disclose video streaming. Examiner recommended inserting the word “video” before the word “content” in the Claims. Sullivan teaches audio real-time streaming, but not video. This is an easy way to overcome the 35 U.S.C. 102 rejection, but may be easy to find to reject under 35 U.S.C. 103.

2) Examiner pointed out that the originally-filed specification uses the term “subscription” (or its plural form) 13 times, but does not define what a subscription is. Normally, if a claim term is not defined in the specification, the broadest reasonable interpretation is used for examination. However, Claim 1’s 4th limitation provides a partial definition using the phrase “wherein the subscriptions are based on the requests to connect to the endpoint server cluster.” While this is a partial definition, it yields an interpretation that closely matches the 2nd limitation’s “requests by client devices to connect to the endpoint server cluster”. The definitions are almost indistinguishable such that the may be interpreted as being the same. Examiner recommended that Applicant provide a definition of the subscriptions as used in the claims so that claim interpretation will not be vague. 

3) Applicant described a temporal relationship, namely that the invention first seeks to have the clients establish a connection to the endpoint server cluster BEFORE signing up for a subscription. Examiner stated that claiming this distinction would also overcome the 35 U.S.C. 102 rejection, and that further search would be required.

Examiner wishes to thank Attorney Schunter for preparing the agenda in advance, which led to a very productive interview. No agreement on allowance at this time. Applicant to file the next response.

/RICHARD G KEEHN/Primary Examiner, Art Unit 2444